DETAILED ACTION
This office action is in response to the application filed on 10/17/2018.
Claims 1-28 are pending in the application and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application, such as in claim 28, that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-21, 24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (Capability Hardware Enhanced RISC Instructions: CHERI Instruction-Set Architecture) in view of Guthrie (U.S. Patent Application Publication 2012/0296877). Claims 14-20 are obvious further in view of Official Notice.
Regarding claims 1 and 27-29, Watson discloses an apparatus, comprising: storage elements to store data blocks, each data block having capability metadata associated therewith identifying whether said data block specifies a capability [pages 54-56; storage elements contain capability data which specifies capabilities], at least one capability type being a bounded pointer [pages 54-56, pages 161, 164-165, section 6.2.1; the specified capabilities include bounded pointers]; and processing circuitry, responsive to a capability metadata operation identifying a storage element, to perform an operation on the capability metadata associated with a data block stored in a storage element [pages 60-61; operations are performed on capability metadata]. Watson does not explicitly disclose performing a bulk operation on a plurality of the capability registers. However, Guthrie discloses [paragraph 0081] to the system of Watson in which multiple instances of capability data can be operated on as a bulk operation. Such a technique allows for more efficient operation on such data and would therefore have been obvious in the system of Watson.
Regarding claims 2, 21, and 24, Watson in view of Guthrie discloses an apparatus as claimed in Claim 1, wherein said bulk capability metadata operation is a bulk query operation, and the processing circuitry is responsive to the bulk query operation to obtain the capability metadata associated with each data block stored in said plurality of said storage elements, and to generate output data containing the obtained capability metadata in a capability-unaware storage device [Watson, pages 54-56, 60-62; Guthrie, paragraph 0081; the capability metadata operation includes a query operation to obtain data from the registers for output to other memory].
Regarding claim 8, Watson in view of Guthrie discloses an apparatus as claimed in claim 1, wherein the processing circuitry is arranged to perform the bulk capability metadata operation subject to a condition being met [Watson, page 58-68; performance of the operations is dependent on certain conditions].
Regarding claim 9, Watson in view of Guthrie discloses an apparatus as claimed in Claim 8, wherein the condition is determined to be met if at least one of the following conditions is true: (i) the processing circuitry is operating in a predetermined privileged state [Watson, page 58; a privilege can be required for performing certain operations]; (ii) a configuration storage element settable when the processing circuitry is operating in a predetermined privileged state has a value indicating that the bulk capability metadata operation is permitted [Watson, page 58; a privilege can be required for performing certain operations]; (iii) a request specifying the bulk capability metadata operation identifies a bulk operation capability, and said bulk operation capability indicates that the bulk capability metadata operation is permitted [Watson, pages 54-56, 60-62; the system receives a request for an operation to operate on the capability data].
Regarding claim 10, Watson in view of Guthrie discloses an apparatus as claimed in claim 1, wherein the storage elements are memory locations [Watson, page 59; capability meta data is stored in memory locations].
Regarding claim 11, Watson in view of Guthrie discloses an apparatus as claimed in Claim 10, wherein the plurality of memory locations are specified by reference to a bounded pointer, and the processing circuitry is arranged to perform the bulk capability metadata operation when it is determined that the plurality of memory locations reside within an allowable range of addresses identified by the bounded pointer [Watson, page 44; the system performs a bounds checking operation on points used for accessing memory].
Regarding claim 12, Watson in view of Guthrie discloses an apparatus as claimed in claim 1, wherein the storage elements are capability registers accessible to the processing circuitry [Watson, page 59; capability meta data is stored in memory locations].
Regarding claim 13, Watson in view of Guthrie discloses An apparatus as claimed in claim 1, further comprising: decode circuitry responsive to a sequence of instructions to generate control signals for issuing to the processing circuitry to cause the processing circuitry to perform operations required by said sequence of instructions; the decode circuitry being responsive to receipt of a bulk capability metadata instruction to generate control signals for issuance to the processing circuitry in order to cause the processing circuitry to perform the bulk capability metadata operation required by said bulk capability metadata instruction [Guthrie, paragraph 0098; instructions are decoded and executed according to decoded signals].
Regarding claims 14-20, Watson in view of Guthrie does not explicitly disclose the addressing schemes as claimed. However, the examiner takes official notice that such addressing schemes and their benefits were notoriously well known in the art at the time of the invention. Such addressing of memory and registers is commonplace and the tradeoffs among different techniques were well known at the time of the invention. The claimed addressing techniques would therefore have been obvious to a person having skill in the art at the time of the invention.
Regarding claim 26, Watson in view of Guthrie discloses an apparatus as claimed in claim 1, wherein: the processing circuitry is a direct memory access (DMA) circuit [Watson, page 61; the system includes a DMA circuit]; and the bulk capability metadata operation is specified by a processor core, and causes the DMA circuit to issue one or more transactions to implement the bulk capability metadata operation on a consecutive series of memory locations [Watson, page 61; a DMA is used to transfer data into or out of the system memory].

Allowable Subject Matter
Claims 7, 22-23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319.  The examiner can normally be reached on weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY S FAHERTY/Primary Examiner, Art Unit 2183